CISBS€l]lB€GC-&DGMSAA]E E[OOGUHHGMBZ¥SQJ_ F|HHBGCDBZIO_HBS Page 1 Of 21

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

chMINAL No. \UCV \ O?)L’\ z 1499

VIOLA'I`IONS:

UNITED STATES OF AMERICA,
v.

18 U.S.C. § l962(d)
(Racketeering Conspiracy)

(1) MICHAEL L. BABICH
(2) ALEC BURLAKOFF
(3) MICHAEL J. GURRY
(4) RICHARD M. sIMoN
(5) SUNRISE LEE

(6) JOSEPH A. ROWAN

(7) JOHN N. KAPOOR

Defendants.

`/VV\/VVVVVV\_/VV\.IVVVVVV\_/

 

SECOND SUPERSEDING INDICTMENT

CISBSel]lB€eC-H]XBHBSAU]§B E[OCUUMMBZYSS-Jl HHéGC{)DZlO_BlBS Page 2 Of 21

The Grand Jury charges that:

COUNT l
(18 U.S.C. § l962(d) - Racketeering Conspiracy)

At all times relevant to the allegations in this Indictment:

THE ENTERPRISE

l. Insys Therapeutics, Incorporated, was a Delaware corporation with headquarters in
Chandler, An`zona (“Insys” or “the Company”). Insys developed and owned a drug called
“Subsys,” a liquid formulation of fentanyl to be applied under the tongue. From in or about
March 2012, until in or about September 2018, Insys manufactured, marketed, and sold Subsys
in interstate commerce, including in the District of Massachusetts. Insys constituted an
“enterprise” as defined by Title 18, United States Code, Section 1961(4), that is, a legal entity
which engaged in, and the activities of which affected, interstate commerce.

THE MARKET FOR SUBSYS

2. Opioids were a therapeutic class of drugs used to relieve pain. Fentanyl and
analogues of fentanyl were among the most potent opioids available for human use. The United
States Food and Drug Administration (“FDA”) approved Subsys in or about January 2012 for the
management of breakthrough pain in patients 18 years of age or older with cancer who were
already receiving, and who were already tolerant to, opioid therapy for their underlying
persistent cancer pain. The FDA determined that Subsys was in a category of drugs it called
Transmucosal lrnmediate Release Fentanyl (“TIRF”) products, which included other fentanyl-
based rapid onset opioids that competed with Subsys for market share.

3. Titles II and 111 of the Comprehensive Drug Abuse Prevention and Control Act of
1970, as amended, 21 U.S.C. §§ 801-971, were collectively referred to as the “Controlled

Substances Act” or the “CSA.” The CSA and its implementing regulations identiiied drugs and

CIDasel]lB€ec+iM@SAAIB E[ooolnnnelnt§l¥£Ql HHMCDBUCIMBS Page 3 of 21

other substances defined by federal law as “controlled substances,” and classified every
controlled substance into one of five schedules based in part upon its potential for abuse, its
currently accepted medical use in treatment in the United States, and the degree of dependence
the controlled substance might cause.

4. Fentanyl, and analogues of fentanyl, were designated as Schedule II controlled
substances. As such, products that contained fentanyl or analogues of fentanyl, including
Subsys, were subject to the restrictions imposed on all Schedule II substances

5. The CSA created a closed system of distribution for products such as Subsys that
contained Schedule ll controlled substances. Every entity that handled a Schedule II controlled
substance was required to register with the Drug Enf`orcement Administration (“DEA”) unless
subject to an exemption not applicable here. ln this system, Subsys was always under the
control of a DEA-registered entity until it reached the patient or it was destroyed. All DEA
registrants were required to notify the DEA of suspicious orders, including orders of unusual
size, orders deviating substantially from a normal pattem, and orders of unusual frequency.

Demand: The Role of the Practitioner

6. Federal law mandates that to be effective, a prescription for a controlled substance
must be issued for a legitimate medical purpose by an individual practitioner acting in the usual
course of his professional practice. Subsys could only be prescribed by a licensed medical
practitioner, who was registered with the DEA and able to prescribe opioids in the usual course
of professional practice, for a legitimate medical purpose.

7. Practitioners owed a fiduciary duty to their patients to prescribe medication in the
usual course of professional practice for a legitimate medical purpose.

8. Market demand for Subsys was driven by the practitioners who wrote prescriptions

(IBBS€l]lB€GCHMSAAIDB E[OOC||mnHemBZ¥BQl F|Hédd)BZlQ$lBS Page 4 Of 21

for their patients. Practitioners willing to write prescriptions for Subsys had a large number of
competing medications from which to choose. In addition to other brand name TIRF drugs,
practitioners could also prescribe a generic altemative.

Supply: The Role of Wholesalers

9. Subsys was produced at a manufacturing facility under contract with Insys (the
“contract manufacturer”). After assembling and packaging the drug, the contract manufacturer
shipped the completed product to a storage and shipping facility called a third party logistics
provider (“3PL”). From the launch of Subsys in 2012, Insys directed its 3PL to ship Subsys to
wholesale distributors (“wholesalers”). For a fee, wholesalers then distributed Subsys to their
retail customers, usually pharmacies.

10. ln order to meet their obligations as DEA registrants to monitor suspicious orders,
wholesalers often limited the amount of controlled substances they were willing to distribute to
pharmacy customers. These limits, called “Schedule II caps” and “thresholds,” were set for
each phan'nacy, and were usually imposed on categories, or families, of Schedule II drugs for a
given period of time. As a fentanyl-based drug, Subsys was in a category of drugs for which
wholesalers imposed Schedule II caps.

ll. Some DEA registrants, including wholesalers, permitted their pharmacy customers
to request an increase in the Schedule II cap for a particular drug family. If the DEA registrant
did not increase the cap, the pharmacy would not receive the additional drugs until the threshold
period was over.

Supply: T he Role of Pharmacies and Pharmacists
12. As the last entity within the distribution chain of controlled substances, pharmacies

interacted with drug companies, wholesalers, practitioners, insurers, and patients. Further, while

CISBSelllBSGCHMSAAEB [Do€lm|&€lm€l¥£Ql FIHéelCDBUQ$IBS Page 5 Of 21

the prescribing practitioner was responsible for the proper prescribing and dispensing of

controlled substances, pharmacists also held a corresponding responsibility and could not

provide a patient a Schedule II substance without a valid prescription issued for a legitimate

medical purpose by a licensed practitioner acting in the usual course of professional practice.
Payment.' The Role of Insurers

13. Subsys, like many of its competitors, was expensive. Depending upon the dosage
and number of units prescribed, a prescription for Subsys usually cost thousands of dollars per
month. Most patients relied upon commercial insurance and/or publicly-hinded insurance,
including Medicare and Medicaid, to subsidize the cost of Subsys.

14. Insurers and their agents, including pharmacy benefit managers or “PBMs”
(hereinafter “insurers”), controlled the costs of prescription drugs by using, among other
restrictions, prior authorizations While their specific requirements varied, almost all insurers
required patients to obtain prior authorization before agreeing to pay for a Subsys prescription
In such cases, insurers would not authorize payment if the prescription was written: (a) in
exchange for a bribe or kickback; (b) outside the usual course of professional practice; or (c) not
for a legitimate medical purpose. In general, patients had to receive a particular medical
diagnosis before the insurer would authorize payment for Subsys. In addition, many insurers
would not pay for Subsys until the patient had tried and failed certain other preferred
medications.

15. If the insurer authorized payment for Subsys, the insurer paid most, but not all, of
the cost of the drug. Without prior authorization, the prescription was not filled unless the

patient or a third party paid for the entire cost of Subsys.

(ISBS€l]lB§eC¥MSMDBB DDOGmHel|DBZ¥JSQl HHéelCDBZlG.BIBS Page 6 Of 21

MD_EM/WT_S

16. The defendant JOHN N. KAPOOR (“KAPOOR”) founded and owned lnsys.
KAPOOR held executive management positions at Insys, including Executive Chainnan of the
Board of` Directors, and f`or a time, Chief Executive Officer (“CEO”).

17. Defendant MICHAEL L. BABICH (“BABICH”) held executive management
positions at Insys, including President and CEO.

18. Defendant ALEC BURLAKOFF (“BURLAKOFF”) held executive management
positions at Insys, including Regional Sales Manager for the Southeast Region and Vice
President of Sales.

19. Defendant MICHAEL J. GURRY (“GURRY”) held executive management
positions at Insys, including Vice President of Managed Markets.

20. Defendant RICHARD M. SIMON (“SIMON”) held executive management
positions at Insys, including Regional Sales Manager for the Central Region and National
Director of Sales.

21. Defendant SUNRISE LEE (“LEE”) held executive management positions at Insys,
including Regional Sales Manager for the Mid-Atlantic Region, Regional Director for the
Central Region, and Regional Director for the West Region,

22. Defendant JOSEPH A. ROWAN (“ROWAN”) held executive management
positions at Insys, including Regional Sales Manager for the Southeast Region and Regional

Director for the East Region.

CISBS€lllB€eC-HIBZBSAADB [DOCIHI\HGIDEZ¥]SQl HHMCDDUCLBIBS Page 7 Of 21

THE RACKETEERI`NG CONSPIRACY

23. From in or about May 2012, and continuing until in or about December 2015,

within the District of Massachusetts and elsewhere,

(l) BABICH, (2) BURLAKOFF, (3) GURRY,
(4) SIMON, (5) LEE, (6) ROWAN, and (7) KAPOOR,

defendants herein, and others known and unknown to the Grand Jury, being persons employed by
and associated with Insys, which enterprise engaged in, and whose activities aff`ected, interstate
commerce, did knowingly conspire to violate Title 18, United States Code, Section l962(c), that
is, to conduct and participate, directly and indirectly, in the conduct of the affairs of` such enterprise
through a pattern of racketeering activity, as defined in Title 18, United States Code, Sections
1961(1) and (5).

24. The pattern of racketeering activity through which the defendants, along with others
known and unknown to the Grand Jury, agreed to conduct and participate, directly and indirectly,
in the conduct of the affairs of the enterprise consisted of multiple:

a. acts indictable under Title 18, United States Code, Section 1341 (mail fraud);

b. acts indictable under Title 18, United States Code, Sections 1341 and 1346 (honest
services mail fraud);

c. offenses involving the distribution of controlled substances in violation of Title 21 ,
United States Code, Section 84l(a)(1) ();

d. acts indictable under Title 18, United States Code, Section 1343 (wire fraud); and

e. acts indictable under Title 18, United States Code, Sections 1343 and 1346 (honest
services wire fraud).

25. It was part of the conspiracy that each of the defendants agreed that a conspirator
would commit at least two acts of racketeering activity, as described in paragraph 24 above, in

the conduct of the affairs of the enterprise

CIDBS€lllB€GCMZ-@SNEIEB [ID)OU|IIMMBZ¥]SQl F|HéGlCDBZlO.ESlBS Page 8 Of 21

OBJECT OF THE CONSPIRACY

26. The defendants and their co-conspirators sought to increase profits for the enterprise
and themselves by conducting the affairs of the enterprise through bribes, fraud, and the illicit
distribution of Subsys, a product containing a Schedule II opioid.

MANNER AND MEANS: BRIBING PRACTITIONERS

27. In furtherance of the conspiracy to conduct and participate, directly and indirectly,
in the conduct of the affairs of the enterprise through each of the types of racketeering activity
described in paragraph 24, KAPOOR, BABICH, BURLAKOFF, SIMON, LEE, and
ROWAN, and other co-conspirators known and unknown to the Grand Jury, intentionally bribed
and provided kickbacks to practitioners in order to increase Subsys sales. The defendants did
not attempt to bribe all practitioners who prescribed Subsys and other rapid-onset opioids.
Instead, the defendants used pharmacy data acquired from third parties to identify practitioners
who either prescribed unusually high volumes of rapid-onset opioids, or had demonstrated a
capacity to prescribe unusually large volumes of rapid-onset opioids. The defendants then
bribed and provided kickbacks to these targeted practitioners, some of whom are identified
below, in exchange for the practitioners: (l) increasing the number of new Subsys
prescriptions; and (2) increasing the dosage and number of units of Subsys for new and existing
prescriptions

28. In some cases, the defendants expressly required practitioners to write a minimum
number of Subsys prescriptions, write prescriptions at a minimum dosage, and write
prescriptions for a minimum number of units of Subsys, in order to continue to receive bribes
and kickbacks. In all cases, the defendants measured the effect of their bribes and kickbacks on

each practitioner’s prescribing habits and, correspondingly, the effect of their bribes on the

(ISBS€l]lB€eC-GNMB E[DOCIWIHGIUBZ¥BQl HH&GCDBZIQESIBS Page 9 Of 21

revenue that each bribed practitioner generated for the enterprise and the defendants. The
defendants reduced or eliminated bribes and kickbacks paid to those practitioners who failed to
meet the minimum prescription requirements set by the defendants, or who otherwise failed to
generate enough revenue to justify additional bribes and kickbacksl

29. The bribes and kickbacks took multiple forms. For example, the defendants paid
bribes and kickbacks that were disguised as honoraria purportedly for practitioners’ participation
in educational events regarding the use of Subsys. The defendants also paid the salaries of
members of the office staff for certain targeted practitioners and provided Insys employees to
perform administrative tasks that the practitioners would have otherwise had to pay someone else
to perform.

30. The defendants used the bribes and kickbacks to:

a. fraudulently cause insurers to pay for new prescriptions, as well as for
increases in dosages and units of new and existing prescriptions;

b. deprive patients of the honest services of their practitioners; and

c. cause practitioners to prescribe Subsys without regard to the medical
condition affecting individual patients, and, therefore, outside the usual
course of professional practice and not for a legitimate medical purpose.

31. Had the insurers known that the defendants gave bribes and kickbacks to the
targeted practitioners, the insurers would not have authorized payment for Subsys because
insurers do not authorize payment for prescriptions that are written: (a) in exchange for a bribe
or kickback; (b) outside the usual course of professional practice; or (c) not for a legitimate
medical purpose.

32. The defendants sought to arrange, coordinate, and pay bribes and kickbacks to

targeted practitioners throughout the United States, including in the District of Massachusetts.

33. The defendants arranged and coordinated the bribes and kickbacks using interstate

CIDBSel]lB€eC-GMSAAIDB |JDOC|||:IHHGIDBZ¥]SQl HH&ACDBUGMBS Page 10 Of 21

wire transmissions, including emails, texts, and telephone calls.

34. 'I`he defendants caused bribes and kickbacks to be sent and delivered by the United

States Postal Service and by private and commercial interstate carriers.
Targeted Practitioners

35. Among the practitioners who accepted bribes and kickbacks from the defendants in
the manner described above were the following eight practitioners:

36. Practitioner #l and Practitioner #2, both licensed to practice medicine in Alabama,
were recruited by the defendants and known to prescribe unusually large volumes of opioids.
Practitioner #1 and Practitioner #2 owned and co-directed a pain management clinic in two
locations in or around Mobile, Alabama, Practitioner #1 and Practitioner #2 also owned a
pharmacy, which was located in the same building as one of their clinics.

37. Practitioner #3, a physician licensed to practice in Michigan, was recruited by the
defendants and known to prescribe unusually large volumes of opioids. Practitioner #3 owned
and operated a pain management clinic in Saginaw, Michigan. The clinic, which included
ancillary clinics in several locations throughout Michigan, served approximately 5,000 patients
during dates relevant to the Indictment.

38. Practitioner #4, a physician licensed to practice in Arkansas, was recruited by the
defendants and known to prescribe unusually large volumes of opioids. Practitioner #4 owned
and managed a pain management clinic in Sherwood, Arkansas, where he saw as many as 75 to
100 patients a day. Practitioner #4 also owned and operated a pharrnacy, which was located in
the same building as his pain management clinic.

39. Practitioner #5, a physician licensed to practice in Texas, was recruited by the

defendants and known to prescribe unusually large volumes of opioids. Practitioner #5 owned

10

GDaeel]lB€ecrlM@SAAIB E[oocunnnemf§l¥]SQl FlHédd)BZlCl$lBS Page 11 of 21

and operated pain management clinics in Laredo, Texas, and Corpus Christi, Texas.

40. Practitioner #6, a physician licensed to practice in Illinois and Indiana, was
recruited by the defendants and known to prescribe unusually large volumes of opioids.

41. Practitioner #7, an Advanced Practice Registered Nurse licensed to practice in
Connecticut, worked at a pain management practice with offices in Derby and Meriden,
Connecticut, The practice was targeted by the defendants because it was known to prescribe
unusually large volumes of opioids.

42. Practitioner #8, a physician licensed to practice in Florida, was recruited by the
defendants and known to prescribe unusually large volumes of opioids. Practitioner #8 owned
and managed a pain management practice in southwest Florida.

43. The defendants knew or suspected that some of the practitioners they chose to target
were involved in the illicit distribution of opioids-that is, the distribution of opioids outside the
usual course of professional practice and not for a legitimate medical purpose.

44. For example, in or about September 2012, the Insys sales representative assigned to
Arkansas notified BABICH, SIMON, and BURLAKOFF that he believed Practitioner #4 was
under investigation by law enforcement for illicit opioid distribution and that the pharmacy
owned by Practitioner #4 had been shut down due to the high volume of opioids it dispensed
Thereafter, in or about October 2012, SIMON and the Insys sales representative took
Practitioner #4 to dinner, during which they promised him bribes in exchange for Subsys
prescriptions,

45. Similarly, on or about September 17, 2012, an Insys sales representative assigned to
the Chicago area informed BABICH via email that she frequently called upon Practitioner #6

and that Practitioner #6 ran a “very shady pill mill.” A “pill mill” is a colloquial term used to

ll

CISBS€l]l§BGGCGNZ@SADE E[OOC||DIIHB|UBZ¥]SQl HH&¢B|CDBZIO.ZIBS Page 12 Of 21

describe a pain clinic engaged in illicit opioid distribution In the weeks following the email,
LEE offered Practitioner #6 bribes and kickbacks in exchange for Subsys prescriptions,
Speaker Honoraria Usea' as Bribes and Kickbacks

46. One of the principal ways in which the defendants provided bribes and kickbacks to
targeted practitioners was to disguise the payments as honoraria for speaking engagements In
or about March 2012, Insys planned and funded a marketing program (the “Speaker Program”)
purportedly intended to increase brand awareness of Subsys using peer-to-peer educational
lunches and dinners. Sales representatives were required to recruit licensed practitioners to give
lectures regarding the use of Subsys during dinners and lunches arranged by Insys. In exchange
for practitioners educating other prescribers about Subsys, Insys agreed to pay each speaker a
fee, also referred to as an honoraria, for each speaking event.

47. While some speaking engagements and corresponding payments to key opinion
leaders functioned as legitimate marketing events, payments to the targeted practitioners,
including those identified above, were instead bribes and kickbacks paid and authorized by the
defendants to increase the targeted practitioners’ Subsys prescriptions

48. Beginning in or about August 2012, and continuing through November 2015,
KAPOOR, BABICH, BURLAKOFF, SIMON, LEE, ROWAN, and other co-conspirators
known and unknown to the Grand Jury, directed the payment of bribes and kickbacks disguised
as speaker honoraria in exchange for new prescriptions, and for raising the dosage and volume of
new and existing prescriptions, without regard for the needs of, and physicians’ duties to, their
patients

49. KAPOOR, BABICH, BURLAKOFF, SIMON, LEE, and ROWAN often

required that practitioners meet certain prescribing levels or revenue targets in exchange for the

12

CIBBS€l]lZBGGCHm§@SADE E[OOC||DIIHG|UBZ¥]SQl HH&<B|CDBZIO.BIBS Page 13 Of 21

continued payment of bribes and kickbacks

50. For example, in or about February 2013, SIMON agreed to pay Practitioner #5
bribes and kickbacks in exchange for Practitioner #5 increasing the number of units of each
Subsys prescription refill, without regard to the medical needs of Practitioner #5’s Subsys
patients

51. Similarly, in or about April 2013, acting at the direction of BURLAKOFF, the
Insys Sales Representative and District Manager assigned to Connecticut agreed to increase the
speaker honoraria paid to Practitioner #7 in exchange for Practitioner #7 writing one new Subsys
prescription per week, without regard to the-medical needs of Practitioner #7’s Subsys patients

52. The speaker program bribes were successful in increasing profits for the enterprise
and for the defendants, Accordingly, KAPOOR, BABICH, BURLAKOFF, SIMON, LEE,
and ROWAN significantly increased the amount of money the enterprise paid for speaker bribes
over the course of the three years from 2012 through 2014.

Services of Insys Employees Used as Bribes and Kickbacks

53. Obtaining prior authorizations from insurance companies was time-consuming and
costly for practitioners A practitioner had to dedicate support staff`, and the money necessary to
compensate them, to navigate the prior authorization processes and associated paperwork.

54. To further the object of the conspiracy, in or about June 2013, KAPOOR,
BABICH, BURLAKOFF, SIMON, and GURRY created the Area Business Liaison (“ABL”)
position, later referred to as Business Relations Managers (“BRM”). ABLs and BRMs were
employees paid by Insys who worked inside the medical offices of prescribing practitioners and
related pharmacies

55. KAPOOR, BABICH, BURLAKOFF, and SIMON offered the services of ABLs

13

CIZBSelLll]S€eC-GMBAAIDB |JDOC|||:IMIDBZ¥]SQl FIHédCDBUClMBS Page 14 Of 21

and BRMs to targeted practitioners as bribes and kickbacks to induce and reward practitioners
for issuing new Subsys prescriptions or increasing the dosage or units of new and existing
Subsys prescriptions

56. For example, in or about September 2013, BABICH, BURLAKOFF, SIMON, and
LEE hired a woman known to be employed by Practitioner #3 as an administrative assistant
The employee’s job responsibilities stayed essentially the same, except that Insys, rather than
Practitioner #3, paid her salary. The purpose of paying this employee’s salary was to bribe
Practitioner #3 to write more prescriptions for Subsys,

57. Similarly, in or about September 2013, BABICH, BURLAKOFF, and ROWAN
hired a woman known to be the girlfriend of Practitioner #8 as an ABL at a pharmacy associated
with Practitioner #8. The purpose of hiring this employee was to bribe Practitioner #8 to write
more prescriptions for Subsys, and at higher dosages and units per prescription.

58. Similarly, in or about March 2014, BABICH, BURLAKOFF, and ROWAN hired
a woman known to be a full-time support staff previously employed by Practitioner #4. The
employee’s job responsibilities stayed essentially the same, except that Insys, rather than
Practitioner #4, paid her salary. The purpose of Insys paying this employee’s salary was to
bribe Practitioner #4 to write more prescriptions for Subsys

Measuring the E_@`ect of Bribes and Kickbacks

59. To ensure that their speaker program bribes and kickbacks were working as
designed, KAPOOR, BABICH, BURLAKOFF, SIMON, LEE, ROWAN, and co-conspirators
known and unknown to the Grand Jury, calculated and closely tracked the effect that their bribes
and kickbacks had on practitioners’ prescribing habits They referred to the effect of these

payments as the “retum on investment” (“ROI”). The defendants calculated ROI for each

14

(ISBS€l]lB€eC¥M$SM§EB DDOGunHemBZ¥]SQl FIHSGICDBUO.$IBS Page 15 Of 21

targeted practitioner receiving speaker program bribes and kickbacks by comparing the net
revenue earned from prescriptions written by each targeted practitioner with the total value of
bribes and kickbacks paid to that practitioner.

60. KAPOOR, BABICH, BURLAKOFF, SIMON, and co-conspirators known and
unknown to the Grand Jury, personally participated in frequent meetings and discussions to
monitor the effect of these bribes and kickbacks on the speaker-practitioners throughout the
United States, KAPOOR, BABICH, BURLAKOFF, SIMON, LEE, and ROWA`N directed
that speaker program bribes and kickbacks be reduced or entirely taken away from a practitioner
when the net revenue lnsys earned from prescriptions written by that practitioner was less than
twice the total amount of bribes and kickbacks (disguised as honoraria) paid to that practitioner.

61. The speaker program bribes and kickbacks resulted in significant increases in
Subsys prescriptions For instance, in or about the week of June 30, 2012, Practitioner #l
averaged approximately 2.2 prescriptions for Subsys per week, During the week of his first
scheduled speaker programs in or about August 8, 2012, Practitioner #1 wrote 18 prescriptions
for Subsys By on or about September 28, 2012, the end of the third quarter, Practitioner #1
averaged approximately ll prescriptions for Subsys per week, an approximately 500% increase
in weekly Subsys prescriptions from prior to the speaker program bribes and kickbacks

62. Similarly, in or about the first week of October 2012, BURLAKOFF traveled to
Michigan and took Practitioner #3 to dinner, During the dinner, BURLAKOFF agreed to pay
Practitioner #3 speaker program bribes in exchange for new Subsys prescriptions During the
seven months between the launch of Subsys and his first speaker program event in or about
October 11, 2012, Practitioner #3 wrote approximately 94 prescriptions for the drug. In the

roughly two months between his dinner with BURLAKOFF and the end of November 2012,

15

CISBE€J_UBGGCHNZ$BAAIB DDOGmHemBZ¥£Ql FHMCDBZIO.BIBS Page 16 Of 21

Practitioner #3 wrote approximately 120 prescriptions for Subsys, an over 400% increase per
month. During that same period of time, the defendants and their co-conspirators paid
Practitioner #3 for two speaker program events and he was scheduled to “speak” at six more.
MANNER AND MEANS: FRAUDULENT PRIOR AUTHORIZATION REQUESTS

63. In furtherance of the conspiracy to conduct and participate, directly and indirectly,
in the conduct of the affairs of the enterprise through each of the types of racketeering activity
described in paragraph 24, KAPOOR, BABICH, BURLAKOFF, GURRY, SIMON, LEE,
ROWAN, and other co-conspirators known and unknown to the Grand Jury, instructed Insys
employees to make false and misleading representations and omissions to insurers in order to
secure payment for Subsys prescriptions

64. The defendants and their co-conspirators recognized that the potential for profits
generated by their bribes and kickbacks could not be fully realized unless insurers authorized
payment for Subsys prescriptions To increase the rate of payment authorizations for Subsys
prescriptions, KAPOOR, BABICH, GURRY, and co-conspirators known and unknown to the
Grand Jury, created and operated a special unit within Insys (referred to herein as the “Insys
Reimbursement Center”) that was dedicated to obtaining prior authorization of Subsys
prescriptions directly from insurers Acting at the direction of KAPOOR, BABICH, GURRY,
and other co-conspirators, Insys Reimbursement Center employees provided insurers with false
and misleading representations about patient diagnoses, including the type of pain being treated
and the patients’ prior course of treatment with other medications in order to secure payment
authorizations

65. KAPOOR, BABICH, and GURRY planned and created the Insys Reimbursement

Center in or about October 2012, and subsequently operated it until in or about December 2015.

16

CISBE€J_UBGGCHNZ$SAAIB DDOGmHemBZ¥£Ql FHMCDBZIO.BIBS Page 17 Of 21

The Insys Reimbursement Center, located at the Arizona headquarters of Insys, was designed to
shift the burden of seeking prior authorization for Subsys from practitioners to Insys, thereby
allowing Insys to determine what medical information was presented to insurers

66. Practitioners using the Insys Reimbursement Center were required to provide Insys
with detailed information for all patients prescribed Subsys This information included, among
other things patient names dates of birth, medical diagnoses and in many cases, medical
records Insys sales employees located throughout the United States, including in the District of
Massachusetts, often obtained these records from practitioners and transmitted them by interstate
wire to the Insys Reimbursement Center in Arizona.

67. KAPOOR, BABICH, GURRY, and others tracked communications between Insys
Reimbursement Center employees and insurers to learn why insurers denied specific
authorization requests for Subsys Based on those findings KAPOOR, BABICH, and
GURRY instructed Insys Reimbursement Center employees to mislead insurers by
misrepresenting patient diagnoses the type of pain being treated, and the patient’s prior course of
treatment with other medications Insys Reimbursement Center employees also misled insurers
by failing to disclose that they worked for Insys; instead, they posed as employees of the
practitioner or stated they were calling from the practitioner’s office_all at the direction of
KAPOOR, BABlCH, and GURRY.

68. For example, GURRY, BABICH, and co-conspirators known and unknown to the
Grand Jury, learned that insurers were more likely to authorize payment for Subsys if the
practitioner diagnosed a patient with difficulty swallowing, called dysphagia. Therefore, to
increase payments by insurers, GURRY, BABICH, and co-conspirators known and unknown to

the Grand Jury, instructed Insys Reimbursement Center employees to claim that the patient

17

CISBSelllBGGCHMSAD]ZB [DCC\\LIII\H€||DEZ¥JSQl FIHédC{)BPICHSlBS Page 18 Of 21

suffered from dysphagia when communicating with insurers, regardless of whether the patient in
fact had difficulty swallowing, or in fact had been diagnosed by a medical professional with
dysphagia.

69. GURRY, ROWAN, and co-conspirators known and unknown to the Grand Jury,
also understood that insurers were more likely to authorize payment for Subsys if a patient were
being treated for cancer-related pain. As a result, GURRY, ROWAN, and co-conspirators
known and unknown to the Grand Jury, directed employees including sales employees to
review the medical history of patients to determine if the patient had, at any time, been diagnosed
with cancer. If a patient was previously treated for cancer, GURRY and co-conspirators known
and unknown to the Grand Jury, instructed Insys Reimbursement Center employees to tell
insurers that Subsys was prescribed to treat breakthrough pain purportedly caused by that cancer,
without regard to whether the medical records actually supported such a statement ln addition,
BABICH, GURRY, and co-conspirators known and unknown to the Grand Jury, instructed
Insys Reimbursement Center employees that, when asked if a patient was being treated for
breakthrough cancer pain, to answer using a script designed to obscure whether the patient was
in fact being treated for breakthrough pain related to cancer, or breakthrough pain related to
another condition. These misrepresentations were material, as some insurers would not have
approved payment for Subsys to treat breakthrough pain unrelated to cancer.

70. KAPOOR, BABICH, GURRY, and co-conspirators known and unknown to the
Grand Jury, also learned that insurers were more likely to authorize payment for Subsys if
patients had previously tried, but failed to achieve satisfactory results from, certain other pain
medications Therefore, KAPOOR, BABICH, GURRY, and co-conspirators known and

unknown to the Grand Jury, tracked communications with agents of insurers to learn which

18

Gaaeelil£§echSMID mounmnemf§i¥££?l F|HéechDUCl$lBS Page 19 of 21

medications each insurer required the patient to have tried before approving payment for Subsys,
KAPOOR, BABlCH, GURRY, and co-conspirators known and unknown to the Grand
Jury,then directed employees to misrepresent what medications had previously been tried and
failed, without regard to the patient’s actual treatment history, knowing that such
misrepresentations would cause insurers to pay for Subsys prescriptions that the insurers
otherwise might not have authorized
MANNER AND MEANS: AVOIDING DETECTION

71. In furtherance of the conspiracy to conduct and participate, directly and indirectly,
in the conduct of the affairs of the enterprise through each of the multiple types of racketeering
activity described in paragraph 24, KAPOOR, BABICH, BURLAKOFF, SIMON, LEE, and
ROWAN engaged in conduct to prevent detection of their illegal activities by the DEA and
others

72. For example, KAPOOR, BABICH, ROWAN, and co-conspirators known and
unknown to the Grand Jury, knew that the DEA monitored, and directed others - such as
wholesalers - to monitor suspicious shipments of Subsys. Accordingly, those defendants were
concerned about the effect such monitoring might have on their ability to carry out the objects of
the conspiracy. To minimize this risk of detection by the DEA, in February 2014, KAPOOR,
BABICH, and ROWAN travelled to a meeting with Practitioner #l and Practitioner #2 in
Mobile, Alabama, where, among other things they agreed that Insys would ship Subsys directly
to the pharmacy owned by Practitioner #l and Practitioner #2, thereby reducing the possibility of
the wholesaler reporting suspicious activity to the DEA regarding the volume of Subsys
purchased by that pharmacy.

73. Likewise, in February 2014, KAPOOR and BABICH agreed that Insys would ship

19

 

(ISBS€l]lBGeC-GNZBSAAIB E[OOU|HIIHB|DBZ¥£Ql FIHHHDBZIG.MBS Page 20 Of 21

Subsys directly to a pharmacy preferred by Practitioner #3, to reduce the possibility of the
wholesaler reporting suspicious activity to the DEA which would uncover the volume of Subsys
prescribed by Practitioner #3,

All in violation of Title 18, United States Code, Section 1962(d).

20

CISaeel]lB€ecHM$SAMB E[oocrunnem€l¥£Ql HHédoDBZlClBlBS Page 21 of 21

A 'I`RUE BILL

M_.

éofcpcison (f_t.he/Grand .lury

K. NATH% EAGER

DAVID G. LAZARUS
DAVID .l. D’ADDIO
Assistant United States Attomeys

DlSTRICT OF MASSACHUSETTS: September ll, 2018

Retumed into the District Court by the Grand Jurors and filed.

MM erwin

/l§eputy Clerk 7

